DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 5, 6 and 7 are rejected on the ground of nonstatutory double patenting as being patentable over claims 1, 4, 6, 7 and 7, respectively, of U.S. Patent No. 11,188,197 (‘197 patent).  
Although the claims are not identical, they are not patentably distinct from each other because (1) the claims of the ‘197 patent use almost identical language to the corresponding claims in the present applications, although in some respects the claims of the ‘197 patent include more details and  are narrower in scope; and (2) in claim 1 of the ‘197 patent, the claim describes a moving side menu, which can be understood as being equivalent to the “notification bar” recited in claim 1 of the present application. 	
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per claim 8 the claim limitation recites “a computer program product comprising computer-executable instructions.”  However, the usage of the phrase “computer program product comprising computer-executable instructions” is broad enough to include both “non-transitory” and “transitory” media.  The specification further does not limit the scope of the above phrase to a non-transitory computer-readable medium.  (It should be noted that the preamble recites, “a computer program product comprising computer-executable instructions stored on a non-transitory computer readable medium; however, the above language can be understood as meaning that the claim pertains to and covers the product and instructions, and not necessarily the medium as well).  When the specification is silent, the BRI of a CRM and a computer readable storage media (CRSM) in view of the state of the art covers a signal per se. See Ex parte Mewherter, 2012-007962 (PTAB, 2013). Therefore, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
Claims 9-14 are rejected for failing to cure the deficiency from their respective parent claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jitkoff (US 2015/0169071) in view of Scholler (US 8,411,060) and further in view of Mooring (US 2013/0254705).  

 	Regarding claim 1, Jitkoff teaches a mobile terminal ([0004, 0029] describes a mobile device) comprising:
 	a touchscreen ([0004] describes a touchscreen display);
 	a memory configured to store instructions ([0005, 0029-0030, 0037] describes a memory with instructions); and
 	a processor coupled to the memory and the touchscreen, memory ([0005, 0029-0030] describes a processor), wherein the processor is configured to execute the instructions to cause the mobile terminal to:
 	receive a sliding operation starting from a side of the touchscreen (Figs. 2A-2G [0044, 0051, 0055, 0062], a user can provide a swipe gesture e.g., a home navigation swipe that extends from a side or top edge of the touchscreen and moves downward); 
 	move a notification bar along the sliding operation (Figs. 2A, 2B [0046-0048, 0045], a home screen of the mobile device can be progressively revealed or moved into the main screen depending on various aspects of a swipe/flick gesture e.g., how far the gesture moves down the screen);
 	display the notification bar in response to a vertical distance between an end position of the sliding operation and the side of the touchscreen being less than a direct display threshold, and a sliding speed of the sliding operation being greater than a preset threshold (Figs. 2A, 2B, [0045], there are two ways of causing the entirety of the home screen to be displayed with the downward gesture on the screen from the top edge of the screen; one method is to use a fast and short flicking gesture, the other method is to use a slow and long dragging gesture that extends from the top edge (or near the top edge) of the screen towards and proximate the bottom edge; given the above, it is inherent and/or obvious that there is a long drag threshold i.e., a location proximate the bottom edge that, when reached with a slow drag, allows for the entirety of the home screen to be displayed; this can be understood as the claimed “direct display threshold”; it is further inherent and/or obvious that the flicking gesture must have a threshold speed to be fast enough, as opposed to the slowness of the drag gesture; it is further obvious that the flicking gesture will terminate before the long drag/direct display threshold, given that the reference is contrasting how one gesture is “short” and one is “long,” indicating to a person of ordinary skill in the art that the two types of gestures must extend differing lengths down the display screen; put another way, [0045] indicates that to display the entirety of the home screen, a user can perform a flicking gesture that must be faster and shorter than the described slow, long drag i.e., the flicking gesture must exceed a speed threshold and be shorter than the long drag threshold); and
 	display the notification bar in response to determining that the vertical distance
between the end position of the sliding operation and the side of the touchscreen being
greater than the direct display threshold ([0045], as noted above, the user can perform a long and slow drag from the top edge to a location proximate to the bottom edge; this slow drag causes the entire home screen to be displayed; this means that there is some form of long drag threshold that must be exceeded i.e., the threshold determines when the drag is proximate or close enough to the bottom edge to trigger the display of the entire home screen).
 	However, Jitkoff does not expressly disclose the moving the notification bar in response to a distance between a start position of the sliding operation and the side of the touchscreen being less is less than a trigger distance threshold; the vertical distance being greater than a false touch threshold; wherein the false touch threshold is less than the direct display threshold, wherein the trigger distance threshold is less than the false touch threshold, and wherein the direct display threshold and the false touch threshold are different threshold distances from the side of the touchscreen.
 	In the same field of endeavor, Scholler teaches the moving the notification bar in response to a distance between a start position of the sliding operation and the side of the touchscreen being less than a trigger distance threshold (Fig. 2, col. 3, line 37 to col. 4, line 22, when a user is supposed to swipe from the edge of a screen, it is known to establish an edge threshold i.e., a short distance e.g., 20 pixels, 5% of the screen size, from the side of the screen that defines an edge zone; if a swipe starts or ends in this zone, an edge gesture is recognized, and a particular operation may be undertaken; for example, if a swipe gesture is started within the edge threshold, then a first action i.e., bringing in a new screen/interface may be performed; if the gesture is outside the edge threshold, a different action e.g., scrolling with the existing application, may be performed; given the above teachings in Scholler, it would be obvious to modify Jitkoff so that when the downward edge gesture is performed, the edge gesture can be recognized as such if the gesture starts within a space extending from the edge to the screen to the edge threshold, as taught in Scholler).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the moving the notification bar in response to a distance between a start position of the sliding operation and the side of the touchscreen being less than a trigger distance threshold as suggested in Scholler into Jitkoff because Jitkoff and Scholler pertain to analogous fields of technology.  Jitkoff and Scholler both pertain to performing an edge swipe gesture that extends from at or near the top edge of a screen, and that triggers the moving of a new interface into the screen e.g., see Jitkoff [0051].  In Scholler, a particular edge gesture is only recognized if the location of the gesture starts or ends within a edge zone that extends a small distance from the edge of the screen.  It would be desirable to incorporate this feature into Jitkoff to enable the use and recognition of an edge gesture that corresponds to a particular action e.g., see Scholler Fig. 2, col. 3, line 37 to col. 4, line 22.
 	However, the combination of Jitkoff and Scholler does not expressly disclose the vertical distance being greater than a false touch threshold wherein the false touch threshold is less than the direct display threshold, wherein the trigger distance threshold is less than the false touch threshold, and wherein the direct display threshold and the false touch threshold are different threshold distances from the side of the touchscreen.  
 	In the same field of endeavor, Mooring teaches
 	the vertical distance being greater than a false touch threshold wherein the false touch threshold is less than the direct display threshold ([0062, 0061], when detecting a flick gesture, the system determines whether a users finger has moved a minimum distance; if not, then it is determined that a flick gesture was not attempted; the gesture can be accompanied with an animation that causes a new screen to smoothly scroll onto the page; if the users finger did not move the minimum distance, then the new screen may be animated to withdraw or fall back; in light of the above teachings, it would be obvious to modify Jitkoff/Scholler such that the flick gesture described in Jitkoff have a minimum distance; Scholler teaches that an additional requirement of the gesture is that it be within an edge threshold; this means that there is another threshold, farther from the side of the screen, that defines the minimum distance a flick gesture must travel from the side of the screen to be recognized as such, when the flick gesture begins at the edge threshold i.e., “the false touch threshold”; it is obvious that this threshold, which can be used to perform the short, fast flick described in Jitkoff, is a lower distance from the side of the screen than the long drag threshold described above i.e., “the direct display threshold”, which is proximate to the opposite side of the screen), 
 	wherein the trigger distance threshold is less than the false touch threshold ([0062, 0061], as noted above, the combination of Scholler and Mooring teach a threshold that is further from the edge of the screen than the edge threshold described in Scholler i.e., the threshold represents a minimum distance from the side of the screen that a recognized flick gesture must extend if the flick begins at the edge threshold described in Scholler), and 
 	wherein the direct display threshold and the false touch threshold are different threshold distances from the side of the touchscreen ([0062, 0061], as noted above, the combination of Scholler and Mooring teach a threshold that is further from the edge of the screen than the edge threshold described in Scholler i.e., the threshold represents a minimum distance from the side of the screen that a recognized flick gesture must extend if the flick begins at the edge threshold described in Scholler; this is different from the slow drag threshold taught in Jitkoff and discussed above i.e., that is proximate to the opposing edge of the screen and is used to recognize a long, slow drag for displaying the entire home screen).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the vertical distance being greater than a false touch threshold wherein the false touch threshold is less than the direct display threshold, wherein the trigger distance threshold is less than the false touch threshold, and wherein the direct display threshold and the false touch threshold are different threshold distances from the side of the touchscreen as suggested in Mooring into Jitkoff/Scholler, because Jitkoff/Scholler  and Mooring pertain to analogous fields of technology.  Jitkoff/Scholler teaches a fast, short flick gesture with starting and ending points, where the starting point can be within a threshold distance from the side of the screen, and where the flick gesture can cause a new interface to be displayed.  Mooring also pertains to using a flick gesture to cause a new interface to be displayed.  In Mooring, for a gesture or swipe to be recognized as a flick gesture, it must travel a minimum distance.  It would be desirable to incorporate this feature into Jitkoff/Scholler to enable the accurate recognition of flick gestures e.g., see Mooring [0062, 0061].   

 	Regarding claim 2, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 1.  The combination of Jitkoff, Scholler and Mooring also teaches cause the mobile terminal to withdraw the notification bar when at least one of:
 	the vertical distance between the end position of the sliding operation and the side of the touchscreen is less than the false touch threshold (Mooring [0062, 0061], when a gesture is used to swipe in a new interface, there may an animation of the interface entering the screen; if the gesture is not recognized as a flick gesture because it the gesture did not reach the minimum distance, then the animation may be withdrawn and the screen will appear to fall back); or
 	the vertical distance between the end position of the sliding operation and the side of the touchscreen is less than the direct display threshold, the vertical distance is greater than the false touch threshold, and the sliding speed of the sliding operation is less than the preset threshold (Mooring [0062, 0061] teaches that if a swipe/flick gesture does not reach a minimum distance or is not recognized as a flick attempt, it will cause an animation entrance of a new screen to fall back or withdraw; Jitkoff [0045] requires that to display the entire home screen, there must be either a fast, short flick gesture or a long, slow drag; a person of ordinary skill would thus understand that Jitkoff contemplates a gesture that is short, like a flick gesture, but not does not have the requisite speed to be recognized as such; per Mooring, such a gesture may not be recognized as a flick attempt and would result in the withdraw of the new screen; see also Jitkoff [0047-0050], a user can freely move the home screen so that less or more of the home screen is revealed i.e., a withdraw of the home screen; Jitkoff [0052], this is performed by dragging near many détente bands that can be distributed across the screen e.g., see Jitkoff Figs. 2F, 2G; this can naturally be down at slow speeds and at many locations across the screen, as indicated in the figure).  

 	Regarding claim 3, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 1. The combination of Jitkoff, Scholler and Mooring also teaches wherein the side of the touchscreen comprises at least one of a left side, a right side, a top side, or side or a bottom side of the touchscreen (Jitkoff Fig. 2F, [0045], Jitkoff contemplates a gesture extending from a top edge/side of the screen).

 	Regarding claim 4, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 1.  The combination of Jitkoff, Scholler and Mooring also teaches wherein the instructions further cause the mobile terminal to not display the notification bar when the distance is greater than the trigger distance threshold (Mooring [0062, 0061] teaches that if a swipe/flick gesture does not reach a minimum distance or is not recognized as a flick attempt, it will cause an animation entrance of a new screen to fall back or withdraw; as discussed above, in the context of Scholler this means that a gesture could begin at an edge threshold i.e., trigger distance threshold, and extend some further distance, but not far enough to meet the distance requirement described in Mooring; Jitkoff [0045], to reveal the entire home screen, Jitkoff requires either a short, quick flick or a long, slow drag that extends from near or at the top edge of the screen to a location proximate the opposing edge; a person of ordinary skill would understand that various actions failing to meet these criteria i.e., a short flick that is not fast enough, a long drag that is not long enough such that it is proximate to the opposing edge, would also fail to display the entire home screen).  

 	Regarding claim 5, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 1. The combination of Jitkoff, Scholler and Mooring also teaches 
wherein the notification bar further comprises notification information, and wherein the notification information comprises a time related to a notification (Jitkoff [0047], the home screen can display a time of day or date).

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Jitkoff, Scholler and Mooring also teaches a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium (Jitkoff [0005, 0029-0030, 0037] describes a memory with instructions).

 	Regarding claim 9, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 8.  Claim 9 also corresponds to claim 2 and is rejected for the same reasons. 

	Regarding claim 10, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 8.  Claim 10 also corresponds to claim 3 and is rejected for the same reasons. 

	Regarding claim 11, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 8.  The combination of Jitkoff, Scholler and Mooring also teaches wherein the side of the touchscreen comprises a top side or a bottom side of the touchscreen (Jitkoff Fig. 2F, [0045], Jitkoff contemplates a gesture extending from a top edge/side of the screen).

	Regarding claim 12, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 8.  Claim 12 also corresponds to claim 4 and is rejected for the same reasons. 

	Regarding claim 13, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 5 and is rejected for the same reasons. 

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons. 

 	Regarding claim 16, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 2 and is rejected for the same reasons.

 	Regarding claim 17, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 15.  Claim 17 also corresponds to claim 3 and is rejected for the same reasons.

 	Regarding claim 18, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 15.  Claim 18 also corresponds to claim 4 and is rejected for the same reasons.

 	Regarding claim 19, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 15.  Claim 19 also corresponds to claim 5 and is rejected for the same reasons.

Claims 6, 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jitkoff, Scholler and Mooring, as applied in claims 1, 8 and 15, and further in view of Tseng (US 2009/0249247).  

 	Regarding claim 6, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 1.  The combination of Jitkoff, Scholler and Mooring also teaches 
 	wherein the notification bar further comprises an icon of an application (Jitkoff [0063, 0070], the home screen can display interface items; when these are tapped, the corresponding application is launched), and 
 	wherein the instructions further cause the mobile terminal to: receive a user operation when displaying the icon (Jitkoff Figs. 2B, 2G, [0063, 0070], the home screen can display interface items; when these are tapped, the corresponding application is launched).
 	However, the combination of Jitkoff, Scholler and Mooring does not expressly disclose display a user interface of the application in response to the user operation.
 	In the same field of endeavor, Tseng teaches display a user interface of the application in response to the user operation (Fig. 2B, [0053], when a notification panel is swiped into view, it may display various icons e.g., message boxes or application icons; if the message box is selected, an application interface is displayed with the full message; if the icon is displayed, the application is invoked to display associated messages or other features).   	
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated display a user interface of the application in response to the user operation as suggested in Tseng into Jitkoff, Scholler and Mooring, because Jitkoff and Tseng pertain to analogous fields of technology.  Both Jitkoff and Tseng pertain to using a swipe motion to reveal a new panel that includes icons/items for launching applications.  In Tseng, when an icon/item is selected, an application interface can be presented. It would be desirable to incorporate this feature into Jitkoff so as to enable to easy launching and presenting of applications from a home screen/menu e.g., see Tseng Fig. 2B, [0053].  

 	Regarding claim 7, the combination of Jitkoff, Scholler, Mooring and Tseng teaches the invention as claimed in claim 6.  The combination of Jitkoff, Scholler, Mooring and Tseng also teaches wherein the icon comprises a vibration control icon, a wireless local area network (WLAN) control icon, a Global Positioning System (GPS) control icon, a data switch control icon, or a brightness control icon (Tseng Fig. 2B, [0053], teaches selecting a message box or application icon to cause a corresponding application to display different data than was displayed before; this can be considered to be a “data switch control icon.”).  

 	Regarding claim 14, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 8.  Claim 14 also corresponds to claim 6 and is rejected for the same reasons. 

 	Regarding claim 20, the combination of Jitkoff, Scholler and Mooring teaches the invention as claimed in claim 15.  Claim 20 corresponds to claim 6 and is rejected for the same reasons.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Sakuragi (US 2013/0120313) teaches detecting a flick manipulation by determining whether a finger moved more than a threshold distance e.g., see Sakuragi [0129, 0130].
 	Yoshimi (US 2013/0019911) teaches detecting a flick gesture by determining whether a drag is higher than a particular speed; if not, then the gesture is determined to be a drag and not a flick gesture e.g., see Yoshimi [0046].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143